Exhibit 21 Omega Healthcare Investors, Inc. Subsidiary List As of December 31, 2012 Subsidiary Name Jurisdiction of Incorporation 1040 Wedding Ford Road, LLC Arkansas 1101 Waterwell Road, LLC Arkansas 1149 & 1151 West New Hope Road, LLC Arkansas 115 Orendorff Avenue, LLC Arkansas 11900 East Artesia Boulevard, LLC California 1194 North Chester Street, LLC Arkansas 1200 Ely Street Holdings Co. LLC Michigan 13922 Cerise Avenue, LLC California 1401 Park Avenue, LLC Arkansas 1treet, LLC California 202 Tims Avenue, LLC Arkansas 228 Pointer Trail West, LLC Arkansas 2400 Parkside Drive, LLC California 2425 Teller Avenue, LLC Colorado 245 East Wilshire Avenue, LLC California 2701 Twin Rivers Drive, LLC Arkansas 3232 Artesia Real Estate, LLC California 3600 Richards Road, LLC Arkansas 3806 Clayton Road, LLC California 42235 County Road Holdings Co. LLC Michigan 48 High Point Road, LLC Maryland 523 Hayes Lane, LLC California 637 East Romie Lane, LLC California 700 Mark Drive, LLC Arkansas 900 Magnolia Road SW, LLC Arkansas Arizona Lessor - Infinia, Inc. Maryland Subsidiary Name Jurisdiction of Incorporation Baldwin Health Center, Inc. Pennsylvania Bayside Alabama Healthcare Second, Inc. Alabama Bayside Arizona Healthcare Associates, Inc. Arizona Bayside Arizona Healthcare Second, Inc. Arizona Bayside Colorado Healthcare Associates, Inc. Colorado Bayside Colorado Healthcare Second, Inc. Colorado Bayside Indiana Healthcare Associates, Inc. Indiana Bayside Street II, Inc. Delaware Bayside Street, Inc. Maryland Canton Health Care Land, Inc. Ohio Carnegie Gardens LLC Delaware Center Healthcare Associates, Inc. Texas CFG 2115 Woodstock Place LLC Delaware Cherry Street – Skilled Nursing, Inc. Texas CHR Bartow LLC Delaware CHR Boca Raton LLC Delaware CHR Bradenton LLC Delaware CHR Cape Coral LLC Delaware CHR Clearwater Highland LLC Delaware CHR Clearwater LLC Delaware CHR Deland East LLC Delaware CHR Deland West LLC Delaware CHR Fort Myers LLC Delaware CHR Fort Walton Beach LLC Delaware CHR Gulfport LLC Delaware CHR Hudson LLC Delaware CHR Lake Wales LLC Delaware CHR Lakeland LLC Delaware CHR Panama City LLC Delaware CHR Pompano Beach Broward LLC Delaware CHR Pompano Beach LLC Delaware 2 Subsidiary Name Jurisdiction of Incorporation CHR Sanford LLC Delaware CHR Sarasota LLC Delaware CHR Spring Hill LLC Delaware CHR St. Pete Abbey LLC Delaware CHR St. Pete Bay LLC Delaware CHR St. Pete Egret LLC Delaware CHR Tampa Carrollwood LLC Delaware CHR Tampa LLC Delaware CHR Tarpon Springs LLC Delaware CHR Titusville LLC Delaware CHR West Palm Beach LLC Delaware Colonial Gardens, LLC Ohio Colorado Lessor - Conifer, Inc. Maryland Copley Health Center, Inc. Ohio CSE Albany LLC Delaware CSE Amarillo LLC Delaware CSE Anchorage LLC Delaware CSE Arden L.P. Delaware CSE Augusta LLC Delaware CSE Bedford LLC Delaware CSE Blountville LLC Delaware CSE Bolivar LLC Delaware CSE Cambridge LLC Delaware CSE Cambridge Realty LLC Delaware CSE Camden LLC Delaware CSE Canton LLC Delaware CSE Casablanca Holdings II LLC Delaware CSE Casablanca Holdings LLC Delaware CSE Cedar Rapids LLC Delaware CSE Centennial Village Delaware CSE Chelmsford LLC Delaware 3 Subsidiary Name Jurisdiction of Incorporation CSE Chesterton LLC Delaware CSE Claremont LLC Delaware CSE Corpus North LLC Delaware CSE Crane LLC Delaware CSE Denver Iliff LLC Delaware CSE Denver LLC Delaware CSE Douglas LLC Delaware CSE Dumas LLC Delaware CSE Elkton LLC Delaware CSE Elkton Realty LLC Delaware CSE Fairhaven LLC Delaware CSE Fort Wayne LLC Delaware CSE Frankston LLC Delaware CSE Georgetown LLC Delaware CSE Green Bay LLC Delaware CSE Hilliard LLC Delaware CSE Huntingdon LLC Delaware CSE Huntsville LLC Delaware CSE Indianapolis-Continental LLC Delaware CSE Indianapolis-Greenbriar LLC Delaware CSE Jacinto City LLC Delaware CSE Jefferson City LLC Delaware CSE Jeffersonville-Hillcrest Center LLC Delaware CSE Jeffersonville-Jennings House LLC Delaware CSE Kerrville LLC Delaware CSE King L.P. Delaware CSE Kingsport LLC Delaware CSE Knightdale L.P. Delaware CSE Lake City LLC Delaware CSE Lake Worth LLC Delaware CSE Lakewood LLC Delaware 4 Subsidiary Name Jurisdiction of Incorporation CSE Las Vegas LLC Delaware CSE Lawrenceburg LLC Delaware CSE Lenoir L.P. Delaware CSE Lexington Park LLC Delaware CSE Lexington Park Realty LLC Delaware CSE Ligonier LLC Delaware CSE Live Oak LLC Delaware CSE Logansport LLC Delaware CSE Lowell LLC Delaware CSE Marianna Holdings LLC Delaware CSE Memphis LLC Delaware CSE Mobile LLC Delaware CSE Moore LLC Delaware CSE North Carolina Holdings I LLC Delaware CSE North Carolina Holdings II LLC Delaware CSE Omro LLC Delaware CSE Orange Park LLC Delaware CSE Orlando-Pinar Terrace Manor LLC Delaware CSE Orlando-Terra Vista Rehab LLC Delaware CSE Pennsylvania Holdings Delaware CSE Piggott LLC Delaware CSE Pilot Point LLC Delaware CSE Pine View LLC Delaware CSE Ponca City LLC Delaware CSE Port St. Lucie LLC Delaware CSE Richmond LLC Delaware CSE Ripley LLC Delaware CSE Ripon LLC Delaware CSE Safford LLC Delaware CSE Salina LLC Delaware CSE Seminole LLC Delaware 5 Subsidiary Name Jurisdiction of Incorporation CSE Shawnee LLC Delaware CSE Spring Branch LLC Delaware CSE Stillwater LLC Delaware CSE Taylorsville LLC Delaware CSE Texarkana LLC Delaware CSE Texas City LLC Delaware CSE The Village LLC Delaware CSE Upland LLC Delaware CSE Walnut Cove L.P. Delaware CSE West Point LLC Delaware CSE Whitehouse LLC Delaware CSE Williamsport LLC Delaware CSE Winter Haven LLC Delaware CSE Woodfin L.P. Delaware CSE Yorktown LLC Delaware Dallas – Skilled Nursing, Inc. Texas Delta Investors I, LLC Maryland Delta Investors II, LLC Maryland Desert Lane LLC Delaware Dixie White House Nursing Home, Inc. Mississippi Dixon Health Care Center, Inc. Ohio Encanto Senior Care, LLC Arizona Florida Lessor – Crystal Springs, Inc. Maryland Florida Lessor – Emerald, Inc. Maryland Florida Lessor – Lakeland, Inc. Maryland Florida Lessor – Meadowview, Inc. Maryland Florida Real Estate Company, LLC Florida G&L Gardens, LLC Arizona Georgia Lessor - Bonterra/Parkview, Inc. Maryland Golden Hill Real Estate Company, LLC California Greenbough, LLC Delaware 6 Subsidiary Name Jurisdiction of Incorporation Hanover House, Inc. Ohio Heritage Texarkana Healthcare Associates, Inc. Texas House of Hanover, Ltd Ohio Hutton I Land, Inc. Ohio Hutton II Land, Inc. Ohio Hutton III Land, Inc. Ohio Indiana Lessor – Jeffersonville, Inc. Maryland Indiana Lessor – Wellington Manor, Inc. Maryland Jefferson Clark, Inc. Maryland LAD I Real Estate Company, LLC Delaware Lake Park – Skilled Nursing, Inc. Texas Leatherman 90-1, Inc. Ohio Leatherman Partnership 89-1, Inc. Ohio Leatherman Partnership 89-2, Inc. Ohio Long Term Care – Michigan, Inc. Michigan Long Term Care – North Carolina, Inc. North Carolina Long Term Care Associates – Illinois, Inc. Illinois Long Term Care Associates – Indiana, Inc. Indiana Long Term Care Associates – Texas, Inc. Texas Meridian Arms Land, Inc. Ohio North Las Vegas LLC Delaware NRS Ventures, L.L.C. Delaware Ocean Springs Nursing Home, Inc. Mississippi OHI (Connecticut), Inc. Connecticut OHI (Florida), Inc. Florida OHI (Illinois), Inc. Illinois OHI (Indiana), Inc. Indiana OHI (Iowa), Inc. Iowa OHI (Kansas), Inc. Kansas OHI Acquisition Co I, LLC Delaware OHI Asset (CA), LLC Delaware 7 Subsidiary Name Jurisdiction of Incorporation OHI Asset (CO), LLC Delaware OHI Asset (CT) DIP, LLC Delaware OHI Asset (CT) Lender, LLC Delaware OHI Asset (FL) Lender, LLC Delaware OHI Asset (FL), LLC Delaware OHI Asset (ID), LLC Delaware OHI Asset (IL), LLC Delaware OHI Asset (IN) American Village, LLC Delaware OHI Asset (IN) Anderson, LLC Delaware OHI Asset (IN) Beech Grove, LLC Delaware OHI Asset (IN) Clarksville, LLC Delaware OHI Asset (IN) Crown Point, LLC Delaware OHI Asset (IN) Eagle Valley, LLC Delaware OHI Asset (IN) Elkhart, LLC Delaware OHI Asset (IN) Forest Creek, LLC Delaware OHI Asset (IN) Fort Wayne, LLC Delaware OHI Asset (IN) Franklin, LLC Delaware OHI Asset (IN) Greensburg, LLC Delaware OHI Asset (IN) Indianapolis, LLC Delaware OHI Asset (IN) Kokomo, LLC Delaware OHI Asset (IN) Lafayette, LLC Delaware OHI Asset (IN) Madison, LLC Delaware OHI Asset (IN) Monticello, LLC Delaware OHI Asset (IN) Noblesville, LLC Delaware OHI Asset (IN) Rosewalk, LLC Delaware OHI Asset (IN) Spring Mill, LLC Delaware OHI Asset (IN) Terre Haute, LLC Delaware OHI Asset (IN) Wabash, LLC Delaware OHI Asset (IN) Westfield, LLC Delaware OHI Asset (IN) Zionsville, LLC Delaware OHI Asset (IN), LLC Delaware 8 Subsidiary Name Jurisdiction of Incorporation OHI Asset (LA), LLC Delaware OHI Asset (MD), LLC Delaware OHI Asset (MI) Heather Hills, LLC Delaware OHI Asset (MI), LLC Delaware OHI Asset (MI/NC), LLC Delaware OHI Asset (MO), LLC Delaware OHI Asset (OH) Lender, LLC Delaware OHI Asset (OH) New Philadelphia, LLC Delaware OHI Asset (OH), LLC Delaware OHI Asset (PA) Trust Maryland OHI Asset (PA), LLC Delaware OHI Asset (SMS) Lender, Inc. Maryland OHI Asset (TX) Hondo, LLC Delaware OHI Asset (TX) Paris, LLC Delaware OHI Asset (TX), LLC Delaware OHI Asset CSB LLC Delaware OHI Asset CSE – E, LLC Delaware OHI Asset CSE – U, LLC Delaware OHI Asset Essex (OH), LLC Delaware OHI Asset HUD CFG, LLC Delaware OHI Asset HUD Delta, LLC Delaware OHI Asset HUD H-F, LLC Delaware OHI Asset HUD SF CA, LLC Delaware OHI Asset HUD SF, LLC Delaware OHI Asset HUD WO, LLC Delaware OHI Asset II (CA), LLC Delaware OHI Asset II (FL), LLC Delaware OHI Asset II (PA) Trust Maryland OHI Asset III (PA) Trust Maryland OHI Asset IV (PA) Silver Lake Trust Maryland OHI Asset, LLC Delaware 9 Subsidiary Name Jurisdiction of Incorporation OHI of Texas, Inc. Maryland OHI Sunshine, Inc. Florida OHI Tennessee, Inc. Maryland OHIMA, Inc. Massachusetts Omega (Kansas), Inc. Kansas Omega TRS I, Inc. Maryland Orange Village Care Center, Inc. Ohio OS Leasing Company Kentucky Palm Valley Senior Care, LLC Arizona Panama City Nursing Center LLC Delaware Parkview – Skilled Nursing, Inc. Texas Pavillion North Partners, Inc. Pennsylvania Pavillion North, LLP Pennsylvania Pavillion Nursing Center North, Inc. Pennsylvania Pensacola Real-Estate Holdings I, Inc. Florida Pensacola Real-Estate Holdings II, Inc. Florida Pensacola Real-Estate Holdings III, Inc. Florida Pensacola Real-Estate Holdings IV, Inc. Florida Pensacola Real-Estate Holdings V, Inc. Florida Pine Texarkana Healthcare Associates, Inc. Texas PV Realty-Clinton, LLC Maryland PV Realty-Holly Hill, LLC Maryland PV Realty-Kensington, LLC Maryland PV Realty-Willow Tree, LLC Maryland Reunion Texarkana Healthcare Associates, Inc. Texas Ridgecrest Senior Care, LLC Arizona San Augustine Healthcare Associates, Inc. Texas Skilled Nursing – Gaston, Inc. Indiana Skilled Nursing – Herrin, Inc. Illinois Skilled Nursing – Hicksville, Inc. Ohio Skilled Nursing – Paris, Inc. Illinois 10 Subsidiary Name Jurisdiction of Incorporation Skyler Boyington, Inc. Mississippi Skyler Florida, Inc. Mississippi Skyler Maitland LLC Delaware Skyler Pensacola, Inc. Florida SLC Property Investors, LLC Delaware South Athens Healthcare Associates, Inc. Texas St. Mary’s Properties, Inc. Ohio Sterling Acquisition Corp. Kentucky Sterling Acquisition Corp. II Kentucky Suwanee, LLC Delaware Texas Lessor – Stonegate GP, Inc. Maryland Texas Lessor – Stonegate, Limited, Inc. Maryland Texas Lessor – Stonegate, LP Maryland Texas Lessor – Treemont, Inc. Maryland The Suburban Pavilion, Inc. Ohio Washington Lessor – Silverdale, Inc. Maryland Waxahachie Healthcare Associates, Inc. Texas West Athens Healthcare Associates, Inc. Texas Wilcare, LLC Ohio *** 11
